J-A17017-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

NANCY T. FARRIS                             IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                       Appellee

                  v.

GREGORY S. SENKO

                       Appellant                 No. 1511 EDA 2013


                   Appeal from the Order May 7, 2013
           In the Court of Common Pleas of Delaware County
    Domestic Relations at No(s): 2007-01362, PACSES No. 955109271


BEFORE: GANTMAN, P.J., PANELLA, J., and STABILE, J.

MEMORANDUM BY PANELLA, J.                   FILED NOVEMBER 19, 2014

     Appellant, Gregory S. Senko (“Father”), appeals from the support

order entered May 7, 2013, by the Honorable John L. Braxton, Court of

Common Pleas of Delaware County.     After review, we affirm in part and

reverse and remand in part.

     The relevant background and procedural history of this case is as

follows. Appellee, Nancy T. Farris (“Mother”) and Father are the divorced

parents of two children. On February 8, 1998, the parties executed a

Property Settlement Agreement (“PSA”), which set forth, among other
J-A17017-14



things, the parties’ obligations with respect to their children’s support and

secondary educational expenses.1          The PSA provides, in pertinent part:

       15. EMANCIPATION OF CHILDREN

             For purposes of this Agreement, “Emancipation” as to
          any child shall be defined as having occurred upon the
          earliest to happen of any of the following:

              a.     The child’s reaching age eighteen (18) years of
                     age or graduation from high school or college,
                     whichever occurs last;

              b.                               ...

              c.     The child’s having a permanent residence away
                     from the permanent residence of the custodial
                     parent, provided, however, that a child’s
                     residence at boarding school, camp or college is
                     not deemed a residence away from the
                     permanent address of the custodial parent unless
                     the child’s permanent residence when not
                     attending boarding school, camp or college is not
                     with the custodial parent;

                                               ...

       16. CHILD SUPPORT

                                               ...

              D. HIGHER EDUCATION – CHILDREN

              As a separate provision for support and the children’s
              higher education, Husband and Wife agree that they shall
              pay for the children’s college costs each year for four
              years, including, but not limited to tuition, room and
              board, books, lab fees, travel during holiday periods and
____________________________________________


1
  Although Pennsylvania law does not oblige parents to pay for their
children’s college expenses, they may assume the financial responsibility by
contract. See Mackay v. Mackay, 984 A.2d 529, 533 (Pa. Super. 2009).



                                           -2-
J-A17017-14


            all other college related fees and expenses, the percentage
            of such costs to be paid by each party to be calculated
            based on the respective incomes of Husband and Wife.

PSA, 2/8/1998 at ¶¶ 15, 16.

      On October 22, 2008, the trial court entered a child support order. On

appeal, a panel of this Court remanded to the trial court to calculate support

for both children through emancipation as defined in the agreement and to

calculate “as a separate provision of support” expenses for higher education

to be paid by each party based on their respective incomes.          Fariss v.

Senko, No. 3385 EDA 2008           (Pa. Super., filed October 19, 2008)

(unpublished memorandum).

      Following a hearing on remand, the trial court entered a modified

support order on May 7, 2013, which calculated the parties’ respective

contributions towards both child support and educational expenses. Father

then filed the instant appeal.

      Father raises the following issues for our review.

      1. Did the [t]rial [c]ourt abuse its discretion and/or commit error
         of law by “re-writing” the parties’ Property Settlement
         Agreement requiring Father to pay for five (5) years of
         college education when the Property Settlement Agreement
         only required Father to pay for four (4) years of college
         education?

      2. In a case where the parties’ Property Settlement Agreement
         calls for post-secondary support, did the [t]rial [c]ourt err as
         a matter of law or abuse its discretion in requiring continued
         child support, where the parties’ daughter had concluded four
         (4) years of college and where the parties’ son was not
         continuing to reside with Mother?

      3. Did the [t]rial [c]ourt abuse its discretion in calculating
         amounts due from one party to the other party related to

                                     -3-
J-A17017-14


         relative college expenses based upon incomplete information,
         as the parties’ son youngest child, was still in school and
         receiving tuition assistance from Father?

Father’s Brief at 4.

      Our standard when reviewing a support order is as follows.

      [T]his Court may only reverse the trial court's determination
      where the order cannot be sustained on any valid ground. We
      will not interfere with the broad discretion afforded the trial court
      absent an abuse of the discretion or insufficient evidence to
      sustain the support order. An abuse of discretion is not merely
      an error of judgment; if, in reaching a conclusion, the court
      overrides or misapplies the law, or the judgment exercised is
      shown by the record to be either manifestly unreasonable or the
      product of partiality, prejudice, bias or ill will, discretion has
      been abused.

Mackay, 984 A.2d at 533 (citations omitted).

      Initially, we note that the lower court incorporated, but did not merge,

the PSA into the parties’ divorce decree. See Decree, 5/4/98. “Where ... a

property settlement agreement did not merge into the divorce decree, it

stands as a separate contract, is subject to the law governing contracts, and

is to be reviewed as any other contract.” Mazurek v. Russell, 96 A.3d 372,

378 (Pa. Super. 2014) (citation omitted).

             Private support agreements are subject to contract
      principles and are enforceable in an action at law for damages or
      in equity for         specific performance. Because contract
      interpretation is a question of law, this Court is not bound by the
      trial court's interpretation. Our standard of review over questions
      of law is de novo and to the extent necessary, the scope of our
      review is plenary as [the appellate] court may review the entire
      record in making its decision. This Court must construe the
      contract only as written and may not modify the plain meaning
      under the guise of interpretation. When a contract is free from
      ambiguity, the court must interpret the contract as written.



                                      -4-
J-A17017-14



Id. (internal quotes and citations omitted).

      Father first argues that the trial court erred when it ordered Father to

pay for his daughter’s higher education expenses exceeding four years of

school. Father additionally argues that the trial court erred in extending his

child support obligation indefinitely until Daughter completes her degree, so

long as she remains enrolled in college. The trial court indicated in its May

7, 2013, order that the parties’ daughter started college at Delaware County

Community College (“DCCC”) in the fall semester of 2007 and the spring

semester of 2008. See Order 5/7/13 at ¶ 6. She then transferred to St.

John’s College where she attended the fall semester of 2008, spring and fall

semesters of 2009, and spring semester of 2010. See id. at ¶ 7. Daughter

returned to DCCC as a part-time (half-course load) student for the fall

semester 2010 and spring semester 2011. See id. at ¶ 8. The court noted

that as of the fall of 2011, Daughter had not completed her degree and must

attend a 4-year college to finish her degree work. See id. at ¶ 9.

      Noting that the parties’ financial obligations towards Daughter’s higher

education expenses cannot be indefinite, the court reasoned that the

obligation continued one more year from the fall of 2011. See id. at ¶15.

The court additionally ordered that “as long as she remains enrolled in

college courses and until she graduates (and further provided she is not

otherwise emancipated), the [child] support obligation continues.” Id. at ¶

15.




                                     -5-
J-A17017-14



      Paragraph 16(D) unambiguously provides that “As a separate provision

for support and the children’s higher education, Husband and Wife agree

that they shall pay for the children’s college costs each year for four

years….” (emphasis added). The plain language of paragraph 16(D) makes

clear the parties’ intent to limit the provision of separate support for the

children’s higher education to four years. Thus, to the extent that the trial

court ordered Father to pay expenses for an additional year of Daughter’s

college education from the fall semester of 2011, this was in error. The PSA

clearly limits the parties’ financial obligation to four years of higher

education. Accordingly, we remand this issue for the trial court to limit the

support for Daughter’s higher education expenses to four years in

accordance with paragraph 16(D).

      We do not, however, find that the trial court was in error when it

ordered Father to continue his child support obligation for Daughter until she

completed her college degree.      Although paragraph 16(D) clearly limits

Father’s contribution towards the children’s secondary educational expenses

to four years, section 15 of the PSA states that a child is not emancipated

until he or she graduates from high school or college, whichever comes last,

provided that the child permanently resides with a custodial parent.       As

section 15 places no time limit within which a child must obtain a degree for

child support purposes, as opposed to educational expenses, we find that the

trial court correctly ordered Father to continue pay child support until the

time that Daughter completes her college degree.

                                    -6-
J-A17017-14



       Father next contends that the trial court erred in awarding Mother

support for the parties’ son after the commencement of the son’s sophomore

year in college, when the parties’ son allegedly did not reside with Mother.

Father claims that Son lived at Cornell University while he attended school,

and in the summers resided with friends in New York City or Philadelphia,

only coming home for holidays and special events. See Father’s Brief at 12.

Father argues that “[i]t cannot … be said that Father should pay a support

obligation to Mother since Mother had no more ‘custody’ of the parties’ adult

son than Father did.” Id. We disagree with Father’s interpretation of the

PSA.

       Paragraph 15 states that the emancipation as to any child shall be

upon the occurrence of various factors, including the graduation of college

and the “child’s having a permanent residence away from the permanent

residence of the custodial parent.” The agreement explicitly excludes from

the definition of “residence” the child’s residence while at college.    Father

does not claim that his son changed his permanent residence while attending

college at Cornell University, merely that Son did not live with Mother during

this period.   As there is no evidence of record that Son changed his

permanent residence at any time during college, the trial court correctly

ordered   Father’s   support   continued   until   Son   graduated   college   in

accordance with the agreement. This claim fails.

       Lastly, Father claims that the trial court erred in calculating the

parties’ respective obligations related to the children’s college expenses.

                                     -7-
J-A17017-14



Although Father listed this issue in the Statement of Questions Involved in

his appellate brief, he failed to include a section in which he develops this

argument with citation to relevant legal authority and corresponding

analysis.   “[W]here an appellate brief fails to provide any discussion of a

claim with citation to relevant authority or fails to develop the issue in any

other meaningful fashion capable of review, that claim is waived.” McEwing

v. Lititz Mutual Ins. Co., 77 A.3d 639, 647 (Pa. Super. 2013) (citation

omitted). We therefore find this claim waived.

      Order affirmed in part and reversed in part.      Case remanded with

instructions. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/19/2014




                                     -8-